Citation Nr: 1603304	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel




INTRODUCTION

The Veteran had active duty from October 1943 to April 1946.  He died in October 2004.  The appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the appellant's claim for service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2002, the Veteran filed a claim seeking entitlement to service connection for multiple myeloma.  The Veteran contended that he was exposed to ionizing radiation while in Nagasaki, Japan in the weeks just after it was bombed on August 9, 1945.  The RO denied the claim and the Veteran appealed to the Board.  In May 2007, the Board remanded the matter for a dose estimate from the Defense Threat Reduction Agency (DTRA), and as a part of that remand specifically found the Veteran's statements to be compelling evidence that he was indeed in Nagasaki based on the details he provided.  

While his claim was pending, the Veteran passed away, and the appeal was dismissed by the Board in July 2007.  In February 2008, the appellant filed a claim seeking service connection for the cause of the Veteran's death based on his exposure to ionizing radiation while attached to the occupation forces in Nagasaki, Japan.  The RO denied the claim, and in the April 2011 statement of the case again determined, contrary to the Board's language in the May 2007 remand that the Veteran was not present at Nagasaki shortly following the atomic bombing of that city.  The RO consequently has never obtained a dose estimate.  

Under 38 C.F.R. § 3.311(a)(2)(ii), "[i]n all claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will be requested from the Department of Defense."  The Board again finds that there is compelling evidence that the Veteran was present in Nagasaki.  Although the Veteran's post-service manifestation of a radiogenic disease was based on such participation, no such data have been obtained, nor has there been any subsequent referral to the VA Under Secretary for Benefits for analysis.  

It is the Board's conclusion that pursuant to 38 C.F.R. § 3.311, the AOJ should contact the Defense Threat Reduction Agency (DTRA) and request a radiation dose estimate, and undertake other appropriate development required under 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request a dose estimate from the DTRA or other appropriate agency.  In constructing the dose estimate, the DTRA or other appropriate agency.   should be requested to consider the Veteran's active service with the 2nd and 4th Battalions, and his statements about the circumstances of his service to include his presence at Nagasaki, Japan, as provided in the claims file.  This includes the interview of the Veteran regarding his claim that is on a video recorded in 2004.  

2.  Then, the case should be referred to the VA Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(b), as to the matter of whether it is at least as likely as not that the Veteran's multiple myeloma resulted from exposure to ionizing radiation during active service.  The AOJ should ensure that all pertinent provisions of 38 C.F.R. § 3.311 are followed.

3.  Then, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if otherwise in order.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




